                                                           Case 2:19-cv-00328-JAM-DB Document 88 Filed 06/17/20 Page 1 of 1


                                                       1   ALAN R. BRAYTON, ESQ., S.B. #73685
                                                           DAVID R. DONADIO, ESQ., S.B. #154436
                                                       2   ddonadio@braytonlaw.com
                                                           BRAYTONPURCELL LLP
                                                       3   Attorneys at Law
                                                           222 Rush Landing Road
                                                       4   P.O. Box 6169
                                                           Novato, California 94948-6169
                                                       5   (415) 898-1555
                                                           415) 898-1247 (Facsimile)
                                                       6
                                                           Attorneys for Plaintiffs
                                                       7

                                                       8                                                      UNITED STATES DISTRICT COURT

                                                       9                                                     EASTERN DISTRICT OF CALIFORNIA

                                                      10
                                                           JAMES REID and                                               )   No. 2:19-cv-00328-JAM-DB
                                                      11   CANDICE REID,                                                )
                      NOVATO, CALIFORNIA 94948-6169
BRAYTONPURCELL LLP




                                                                                                                        )   ORDER GRANTING PARTIES’ DISMISSAL
                        222 RUSH LANDING ROAD




                                                      12                                                                )   WITH PREJUDICE OF ASBESTOS
                          ATTORNEYS AT LAW




                                                                                      Plaintiffs,                       )   EXPOSURE CLAIMS OCCURRING ON OR
                              (415) 898-1555
                              P O BOX 6169




                                                      13                                                                )   AFTER DECEMBER 5, 1980, AS TO
                                                           vs.                                                          )   DEFENDANT CRANE CO.
                                                      14                                                                )   ______________________________________
                                                           CRANE CO., et al.,                                           )
                                                      15                                                                )
                                                                        Defendants                                      )
                                                      16                                                                )

                                                      17
                                                                        PURSUANT TO STIPULATION, IT IS SO ORDERED. All allegations, if any, related
                                                      18
                                                           to exposure to asbestos on or after December 5, 1980, as to defendant CRANE CO. are hereby
                                                      19
                                                           dismissed with prejudice, pursuant to Rule 41 of the Federal Rules of Civil Procedure.
                                                      20

                                                      21
                                                           Dated: June 16, 2020                                                   /s/ John A. Mendez_____________
                                                      22
                                                                                                                                  John A. Mendez
                                                      23
                                                                                                                                  United States District Court Judge
                                                      24

                                                      25

                                                      26

                                                      27

                                                      28

                                                           C:\Users\hvine\Desktop\19cv328.o.61620.docx.doc
                                                           ORDER GRANTING PARTIES’ DISMISSAL WITHOUT PREJUDICE OF DEFENDANT CROWN CORK & SEAL COMPANY, INC.
